COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
 In the Interest of M. V., a Minor Child,                       No. 08-17-00191-CV
                                                 §
                                Appellant.                         Appeal from the
                                                 §
                                                                 383rd District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                               (TC# 2012DCM05770)
                                                  §



                                             ORDER

           The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until March 19, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

           It is further ORDERED that Daeleen R. Melendez, Official Court Reporter for the 383rd
District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before March 19, 2018.

           IT IS SO ORDERED this 20th day of February, 2018.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.